Per Curiam.
Defendant was found guilty of the crime of armed robbery (CL 1948, § 750.529 [Stat Ann 1954 Rev § 28.797]), by a jury. The sole issue presented on appeal was whether there, was sufficient evidence during the trial of the cause to lead the *639jury to a conclusion of guilt beyond a reasonable doubt.
A careful review of the record indicates more than sufficient evidence from which the jury could make a finding of guilt beyond a reasonable doubt. Much of such evidence was the testimony of Grey’s accomplice, Stovall. Conviction unquestionably depended upon the weight to be given by the jury to his testimony. As to that, his credibility was for the jury and not for the Court.
Affirmed.
Lesinski, C. J., and Fitzgerald and Templin, JJ., concurred.